     Case 2:19-cv-02002-MCE-KJN Document 21 Filed 06/29/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                     EASTERN DISTRICT OF CALIFORNIA
10                             SACRAMENTO DIVISION
11

12   DIANE R. TORNINCASA,                   Case No. 2:19-CV-02002-MCE-KJN
13             Plaintiff,                   ORDER TO CONTINUE DATES
                                            AND MODIFY THE INITIAL
14                                          PRETRIAL SCHEDULING ORDER
         v.
15                                          Complaint Filed: October 3, 2019
   LIBERTY LIFE ASSURANCE                   Trial Date:      None Set
16 COMPANY OF BOSTON,                       Judge:           Hon. Morrison C.
                                                             England, Jr.
17             Defendant.
18

19

20

21

22

23

24

25

26

27
28
                                                       Case No. 2:19-CV-02002-MCE-KJN
                                ORDER TO CONTINUE DATES
                            AND MODIFY THE SCHEDULING ORDER
      Case 2:19-cv-02002-MCE-KJN Document 21 Filed 06/29/20 Page 2 of 2


 1         GOOD CAUSE APPEARING, the Court hereby approves the Parties’
 2   Stipulation to modify the Initial Scheduling Order and hereby orders a continuance of
 3   the dates set forth therein as follows:
 4

 5                  Matter                     Initial Dates          Continued Dates
 6    Non-Expert Discovery:             11/22/20                    5/21/21
 7    Expert Witnesses Disclosure:      1/21/21                     7/21/21
 8    Rebuttal    Expert     Witnesses 2/19/21                      8/19/21
 9    Disclosure:
10    Dispositive     Motion    Filing 5/22/21                      11/22/21
11    Deadline:
12

13         IT IS SO ORDERED.
14   Dated: June 29, 2020
15

16

17

18

19

20

21

22

23

24

25

26

27
28
                                                  1            Case No. 2:19-CV-02002-MCE-KJN
                                  ORDER TO CONTINUE DATES
                      AND MODIFY THE INITIAL PRETRIAL SCHEDULING ORDER
